Citation Nr: 0408172	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  03-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to an extra-schedular evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk

INTRODUCTION

The veteran served on active duty from June to December 1962.

This matter comes before the Board of Veterans' Appeals from 
rating decisions from the Department of Veterans' Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  The 
veteran testified before the undersigned Veterans Law Judge 
at an April 2003 video teleconference hearing.  A transcript 
of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable to this appeal.  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  The VCAA also includes new 
notification provisions.

Based on the veteran's service medical records and findings 
of a post-service VA audiological examination, the RO, in a 
June 1966 rating decision granted service connection for 
bilateral hearing loss, which was subsequently assigned a 
noncompensable rating, effective from June 1966, the date of 
receipt of his claim.  The noncompensable rating has remained 
in effect since that time.  

In June 2001, VA received the veteran's application for 
entitlement to a compensable rating for bilateral hearing 
loss.  By rating action dated in February 2002, the RO denied 
the claim.  Also in February 2002, the veteran requested 
consideration of an extra-schedular rating.  In an April 2002 
rating decision, the RO denied the veteran's claim for 
entitlement to an extra-schedular evaluation for bilateral 
hearing loss.  The veteran filed a timely notice of 
disagreement and the RO issued a statement of the case as to 
both the issue of entitlement to an increased rating for 
bilateral hearing loss and the issue of entitlement to extra-
schedular evaluation for bilateral hearing loss.

A review of the claims folder reveals that the veteran was 
sent various correspondence pertaining to the claims, but 
there is no evidence he was sent a VA letter informing him of 
the VCAA notification and duty to assist provisions.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, if VA has failed to specifically discuss the 
required notice to the veteran of the information and 
evidence necessary to substantiate the claim; to indicate 
what portion of any such information or evidence is to be 
provided by which party; and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, VA did not satisfy the standard erected by the VCAA.  
In this case, VA has failed to discuss adequately the amended 
duty to notify with respect to the veteran's claim.  
Specifically, VA failed to inform the veteran which evidence 
VA will seek to provide and which evidence the veteran was to 
provide, citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

A general letter addressing these provisions is not 
sufficient.  The letter must be specific as to what evidence 
VA has and what evidence the veteran needs to provide.  Board 
decisions are routinely vacated by the Court for a failure to 
adequately address the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).   

In requesting a compensable rating for bilateral hearing 
loss, the veteran is also specifically requesting 
consideration of an extra-schedular rating for the 
disability.  He maintains, both in various correspondence and 
during his video teleconference hearing that he has lost his 
job and is unable to either obtain or maintain employment due 
to his bilateral hearing loss.  However, he has not submitted 
evidence to support his allegations, other than his 
unsupported assertions.  Pursuant to VA's duty to assist, he 
should be informed what information (evidence) he needs to 
submit to substantiate this claim.  Examples of such 
information could consist of disability records, past 
employer's statements, current employment rejections letters, 
or competent medical opinions that are based on review of the 
record and examination of the veteran pertaining to a nexus 
between potential employment and his bilateral hearing loss.  

The veteran further maintains he would like to be scheduled 
for another VA audiological examination.  The Board notes 
that the most recent VA audiological examination of record 
was conducted in December 2001, which is over two years ago.  
Where the veteran claims that his condition is worse than 
when last rated, and the available evidence is too old for an 
adequate evaluation of the veteran's current condition, the 
VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 
the circumstances, the Board believes that the veteran should 
undergo another VA audiological evaluation to determine the 
current status and severity of his bilateral hearing loss.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence).  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession (that he has not already 
submitted), and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
which treated him for his service 
connected bilateral hearing loss.  After 
securing the necessary release(s), the RO 
should obtain copies of those records 
that are not already in the claims file 
and have them associated with the claims 
file, and all attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should also be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard.  

3.  The RO is to arrange for the veteran 
to undergo a VA audiological examination.  
The claims folder must be made available 
to the audiologist for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the examiner's report.  The 
audiologist is to be requested to offer 
an opinion regarding the effect of the 
veteran's bilateral hearing loss on his 
ability to engage in substantially 
gainful employment.  All examination 
findings, along with the complete 
rationale for each conclusion reached and 
opinion expressed, should be set forth in 
a typewritten report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate the merits of this claim to 
for entitlement to a scheduler and/or 
extra-schedular compensable rating for 
bilateral hearing loss.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John J. Crowley
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



